Citation Nr: 0100850	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  96-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include pes cavus and Morton's Neuroma.

2.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959, and from August 1963 to August 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July and 
October 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  During the 
veteran's personal hearing in September 2000 his claim for 
service connection for a foot disorder was clarified and is 
characterized as set forth on the title page.  The veteran 
was also given time to submit additional medical evidence in 
support of his claim.  Such evidence with waiver of RO review 
has been received.


REMAND

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The Board notes that on November 9, 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
newly enacted legislation provides for VA assistance to 
claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.  Therefore, further preliminary 
action by the RO, including a VA examination, is necessary 
before the Board may properly proceed with appellate review.

I.  Service Connection for a bilateral foot disorder, to 
include pes cavus and Morton's Neuroma 

The veteran contends that he suffers from a foot disorder to 
include pes cavus and Morton's Neuroma as a result of 
repetitive foot trauma during 20 years of military service, 
namely marching, running with combat boots, and parachute 
jumps.  In various written statements and personal hearing 
testimony, he specifically contends that his foot disorder is 
due to foot trauma, including 41 parachute jumps, during 17 
years of his 20 years of service.

The evidence of record includes service medical records which 
are negative for complaints, findings, or diagnosis 
pertaining to bilateral foot pain or relevant symptomatology.  
At the July 1957 service entrance examination, and at a July 
1959 service separation examination, the veteran's feet were 
clinically evaluated as normal.  At the service separation 
examination, the veteran was determined to be qualified for 
active duty at sea and on foreign shore.  Service medical 
records for the period from August 1963 to August 1981 are 
negative for complaints of foot trouble, except for a left 
ankle sprain in February 1964 from a parachute jump.  At 
numerous in-service examinations, including at the July 1981 
service separation examination, the veteran specifically 
indicated in the Report of Medical History that he did not 
have and had never experienced "foot trouble," and his feet 
were consistently evaluated as clinically normal.   

Post-service VA outpatient treatment records dated from 1982 
to March 1995 record various complaints, but are negative for 
complaints, findings, or diagnosed orthopedic disabilities of 
the feet.  A July 1983 entry reflects a foot blister to the 
medial aspect of the right foot.  VA outpatient treatment 
entries beginning in 1995 reflect complaints of foot pain.  
VA outpatient treatment records also reflect that the veteran 
incurred a splinter in 1986 to the 5th metatarsal phalangeal 
of the right foot, with associated swelling and 
symptomatology. 

At a VA examination in March 1995, the veteran reported 
wearing combat boots and daily running during his 20 years of 
military service.  He complained of pain in the soles of his 
feet, and reported that he had received inserts from a 
podiatrist, but indicated he did not know the specific reason 
for the pain.  Physical examination of the feet revealed a 
high arch, pes cavus configuration of the feet, with no other 
abnormality noted, and the examiner noted that the veteran 
had inserts in his shoes.  The diagnoses included a pes cavus 
configuration of the feet which may contribute to foot pain 
or metatarsalgia, and X-ray evidence of bilateral calcaneal 
spurring.  

The veteran submitted articles and medical treatise evidence 
regarding foot or orthopedic injuries associated with 
marching, jogging, or running in boots.  An article entitled 
A Biomedical Comparison of the Running Shoe and the Combat 
Boot, 147 Military Medicine 380-83 (1982), includes that heel 
contusions, stress fractures, and retrocalcaneal bursitis 
were significantly greater in recruits with pes cavus, or 
high longitudinal arch, shock absorption and impact 
cushioning were worse in the boot than in the running shoe, 
and that the current styles of combat boots were inferior to 
the running shoe in all phases of testing.  An article 
entitled Overuse Injuries of the Lower Extremities Associated 
with Marching, Jogging, and Running: A Review, 148 Military 
Medicine 783-86 (1983), cites sources to the effect that such 
physical anomalies such as high arched feet (pes cavus) had 
been implicated as predisposing factors influencing the 
incident of lower extremity injuries, and that the combat 
boot had historically been blamed for such military training 
maladies as march (stress) fracture, Achilles tendinitis, and 
blisters.  An article entitled The Biomechanics of Running on 
Different Surfaces, 3 Clinics in Podiatric Medicine and 
Surgery 649-59 (1986), summarizes in a literature review that 
many stress fractures are due to cumulative impact shock, 
which is believed to be greater on a hard surface like 
concrete, and that the rapid transmission of the shock wave 
through the body on a harder surface, like concrete or 
asphalt, and the apparent limitation of the runner's ability 
to dampen the high-frequency shock waves as his speed 
increased, might more likely be a causative factor in 
cumulative impact shock.

A written statement from the veteran's wife reflects, among 
other things, that she had been married to the veteran since 
1972, and that after exercising in service the veteran would 
complain that his feet hurt.  

VA outpatient treatment records reflect complaints of pain in 
both feet, an October 1995 diagnosis of bilateral Morton's 
Neuroma, a January 1996 diagnosis of metatarsalgia with 
possible radiculopathy, and a February 1996 diagnosis of 
bilateral Morton's Neuroma. 

At a personal hearing at the RO in March 1996, the veteran 
testified as follows: prior to military service he had no 
problems with his feet; he jogged in boots his entire 
military career so that it aggravated his preexisting foot 
disorder; and that about 10 years after service he first used 
inserts for his shoes. 

A private examination by Barry Nemrow, DPM, in January 1996 
reflects a diagnosis of Morton's Neuroma.  Dr. Nemrow's 
outpatient treatment records dated from February to March 
1996 reflect X-ray findings of spurring, and treatment of the 
feet with injections and Motrin.  An October 2000 letter from 
Dr. Nemrow included the medical nexus opinion that the 
collective foot trauma during the veteran's many years of 
service (marching/running with combat boots, jumping, and 
parachuting) was "consistent with" the veteran's 
metatarsalgia due to currently diagnosed Morton's Neuroma. 

At a personal hearing in September 2000 before the 
undersigned member of the Board, sitting at Oakland, 
California, the veteran testified in relevant part as 
follows: he first experienced foot problems in service, 
primarily pain in the forefoot and ball of the feet since the 
early 1990's, due to running in combat boots and from landing 
on concrete during parachute jumps; he jumped out of a plane 
41 times in service; he did not seek treatment in service for 
foot pain, so there are no records of treatment during 
service; he continued to have foot problems in service and 
after service; he first sought treatment with VA for foot 
problems in the mid-1990's, when the VA physician gave him 
inserts to wear in his shoes; and he described various 
treatments for the foot pain, including injections and 
Ibuprofen and Tylenol.  

Based on Dr. Nemrow's October 2000 medical opinion (which the 
veteran submitted subsequent to the September personal 
hearing with waiver of initial RO consideration), which 
opines that the veteran's currently diagnosed metatarsalgia 
due to Morton's Neuroma is "very consistent with" 
collective foot trauma over many years in service, and the 
various medical articles the veteran has submitted (which 
support the general proposition that preexisting pes cavus, 
or high longitudinal arch, was a predisposing factor 
influencing the incident of lower extremity injuries, 
including heel contusions and stress fractures, that many 
stress fractures are due to cumulative impact shock, which is 
believed to be greater on hard surfaces), the Board finds 
that further development is warranted in the development of 
the veteran's claim.  The changes in law stemming from the 
Veterans Claims Assistance Act of 2000 require VA to provide 
a medical examination when such an examination is "necessary 
to make a decision on the claim."  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 ___ (to be codified at 38 U.S.C. § 5103A(d)). 

The Board also notes that the veteran testified at the Board 
hearing in September 2000 that he was treated in the mid-
1990's, beginning about 1994, by a Dr. William Puhlick, DPM, 
at the Presidia Hospital.  The veteran testified that he did 
not indicate to Dr. Puhlick that the current symptomatology 
was the same as he had developed in service, and the veteran 
does not believe that a specific diagnosis was given.  He 
also testified that he did not know if Dr. Puhlick's records 
were in the claims file.  Upon Remand, the RO should request 
the veteran to provide more specific information about the 
name, location, and dates of treatment by a 
Dr. William Puhlick, and attempt to obtain any such treatment 
records not already associated with the claims file.  The 
veteran is hereby advised that such information may be 
necessary to substantiate his claim, and that he needs to 
provide such information in order for VA to assist him by 
attempting to obtain such records.  

Further, the veteran was advised (in the February 2000 
supplemental statement of the case) that it was his 
responsibility to provide evidence sufficient to establish 
his claim as well grounded.  Although correct at the time, 
the Veterans Claims Assistance Act of 2000 has subsequently 
eliminated that requirement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(a)).  Upon 
Remand, the RO should address the veteran's claim on the 
merits. 

II.  Service Connection for Skin Cancer 

The Board notes that in August 1995 the veteran filed a claim 
for service connection for skin cancer of the right ear.  An 
October 1995 RO rating decision, issued October 13, 1995, 
included adjudication of the issue as service connection for 
basal cell carcinoma secondary to Agent Orange exposure.  
However, the Board notes that the veteran alternatively 
contended that his skin cancer of the right ear is 
etiologically related to exposure to the sun during service, 
as indicated by his September 1995 notice of disagreement.  A 
March 27, 1997 supplemental statement of the case (which, 
because a statement of the case had not been issued, serves 
as a statement of the case) addressed the issue of service 
connection for skin cancer, both as directly related to 
service, and on the basis of exposure to herbicides.  A 
letter from the veteran received on April 21, 1997, which 
serves as his substantive appeal, addressed the issue of 
entitlement to service connection for skin cancer as having 
been caused by solar exposure in service.  However, the 
veteran's April 21, 1997 letter did not address the issue of 
skin cancer due to due to herbicide (Agent Orange) exposure 
in service.  Thereafter, it does not appear that a 
substantive appeal with regard to the issue of entitlement to 
service connection for skin cancer due to herbicide exposure 
in service was received by VA either within 60 days of 
issuance of the March 27, 1997 supplemental statement of the 
case or within one year of the October 13, 1995 notice of the 
rating decision.  In addition, at his personal hearing he 
testified that the issue was service connection for skin 
cancer as the result of sun exposure during service.  For 
these reasons, it does not appear that the veteran has 
pursued or perfected perfected an appeal of the issue of 
entitlement to service connection for skin cancer as due to 
herbicide exposure, so that issue is not currently on appeal 
to the Board.  The Board will consider whether the veteran's 
skin cancer is the result of service.

The evidence of record includes a May 23, 2000 letter from a 
VA physician to the veteran to the effect that skin cancer 
normally takes many years (easily 20 to 30 years) to manifest 
after the sun damage, but it is impossible to pinpoint the 
actual time of damage, which is probably a cumulative effect 
over time.  The physician further noted that about 80% of the 
damage actually occurs before age 18.  The record reflects 
that the veteran's date of birth is was in September 1937 and 
he served from August 1963 to August 1981.  The opinion 
included that the veteran's history of extensive exposure 
during 20 years of military service certainly increased the 
risk of skin cancer.  The Board finds that an examination and 
opinion is warranted in this case.  The record, including the 
veteran's statements, contains competent evidence that the 
veteran has a current disability and indicates that the 
disability "may be associated with" the veteran's service, 
and the record does not contain sufficient medical evidence 
for VA to make a decision on the veteran's claim for service 
connection for skin cancer.  For these reasons, the Board 
finds that an examination is "necessary to make a decision 
on the claim."  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 ___ (to be 
codified at 38 U.S.C. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to both the issues of 
entitlement to service connection for a 
foot disorder, to include pes cavus and 
Morton's Neuroma, and service connection 
for skin cancer, the RO should review the 
claims file and take all appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as 
amended as 38 U.S.C. § 5103A).  Such 
action should include, but not be limited 
to, obtaining all pertinent VA and 
private medical records not already of 
record and scheduling the veteran for VA 
orthopedic and dermatology examinations.  

2.  The RO should request appropriate 
medical releases from the veteran for any 
non VA source identified, to include 
information regarding treatment from a 
William Puhlick, DPM.  The RO should 
obtain any other outstanding medical 
evidence, either VA or private identified 
by the veteran, and associate it with the 
record. 

3. The veteran should then be scheduled 
for a VA dermatology examination to 
determine the nature and etiology of any 
current skin cancer and residuals.  The 
veteran's claims file, including a copy 
of this REMAND, should be made available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file including the 
treatises provided by the veteran in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that any current skin 
cancer or residuals is related to service 
including as the result of sun exposure 
during service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

The veteran should also be scheduled for 
a VA orthopedic examination to determine 
the nature and etiology of any currently 
diagnosed bilateral foot disorder to 
include pes cavus and Morton's Neuroma.  
The veteran's claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file including the treatises provided by 
the veteran in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
that any current disorder of the feet, 
including pes cavus and Morton's Neuroma, 
is related to service, including 
parachute jumps and the physical training 
experienced by the veteran in service.  
The examiner should provide a complete 
rationale for all opinions expressed in a 
typewritten report.

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.


The purpose of this remand is to ensure application of all 
applicable laws and regulations regarding assistance to the 
veteran in the development of his claims.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	STEVEN L. COHN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



